                 Case 2:11-cr-00504-WBS Document 240 Filed 09/30/20 Page 1 of 5

 1 McGREGOR W. SCOTT
   United States Attorney
 2 KURT A. DIDIER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, California 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   Attorneys for the United States of America
 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                         CASE NO.: 2:11-CR-00504-WBS

12                 Plaintiff,
                                                       STIPULATION FOR FINAL ORDER OF
13          v.                                         CONTINUING WAGE GARNISHMENT;
                                                       AND ORDER
14   BRENT MEDEARIS,

15                 Defendant and Judgment Debtor,

16
     CUSTOM PAYROLL SERVICES
17   (and its Successors and Assignees),

18                 Garnishee.

19

20          The United States and defendant, Brent Medearis, (the Parties), have reached an agreement

21 concerning the continuing garnishment of Brent Medearis’s (Medearis) wages to satisfy, in part, his

22 unpaid judgment. The Parties’ Stipulation for Final Order of Wage Garnishment (the Stipulation)

23 memorializes their agreement and is based on the following grounds:

24          l.       The Court sentenced Medearis on September 29, 2014 in the case referenced above. ECF

25 No. 189. Following its order approving the Parties’ stipulation re restitution (ECF No. 206), the Court

26 entered an Amended Judgment ordering Medearis to pay a $100 special assessment and $193,500.00 in
27 restitution. ECF No. 210, at 5. The Court did not waive interest on the restitution amount. Id. Interest

28
     STIPULATION RE
     CONTINUING WAGE GARNISHMENT                       1
30
             Case 2:11-cr-00504-WBS Document 240 Filed 09/30/20 Page 2 of 5

 1 accrues on the restitution at the rate of $0.140% or $.63 per day. Medearis’s restitution balance as of

 2 September 18, 2020, is $166,538.35 (the Restitution Balance).

 3          2.     Medearis is an employee of garnishee, Custom Payroll Services (Custom Payroll),

 4 located at 190 Highland Drive, Medina, Ohio 44256. As garnishee, Custom Payroll has in its

 5 possession, custody or control, earnings, wages, commissions, bonuses, and compensation (Wages) it

 6 pays to Medearis.

 7          3.     The United States is statutorily authorized to collect the Restitution Balance using civil

 8 enforcement remedies available under Federal and State law. 18 U.S.C. §§ 3613(a) and (f). The Federal

 9 Debt Collection Procedures Act is the federal statutory scheme by which the United States enforces pre-

10 and post-judgment debts. 28 U.S.C. §§ 3001 – 3308 (the FDCPA).

11          4.     The FDCPA authorizes the use of wage garnishments to recover debts owed to the United

12 States. 28 U.S.C. § 3205(a) (“including nonexempt disposable earnings”). The Parties agree that the

13 amount of Wages subject to garnishment is limited to twenty-five per cent (25%) of Medearis’s

14 disposable Wages. 15 U.S.C. § 1673(a)(1), see also 28 U.S.C. § 3003(c)(4) (the FDCPA does not

15 “modify the operation of (15 U.S.C. § 1673)”).

16          5.     Medearis acknowledges and understands that the FDCPA affords him, as a debtor, certain

17 rights in a garnishment proceeding. He waives these rights, including, service of the writ of garnishment

18 pursuant to 28 U.S.C. § 3205(c)(3), notice of, and the right to claim exemptions, to request a hearing as

19 provided in 28 U.S.C. §§ 3202 and 3205(c)(5), and to any other process to which he may be entitled

20 under the FDCPA.

21          6.     In order to make regular payments on the Restitution Balance, Medearis agrees to the

22 garnishment of his Wages that are now, and in the future will be owed to him from his employment at

23 Custom Payroll. Specifically, the Parties agree to the following garnishment schedule and percentages:

24          A.     Beginning on October 15, 2020, and continuing until the 15th of December 2020, Custom

25 Payroll shall garnish from each of Medearis’s paychecks 20% of his nonexempt disposable Wages and

26 promptly pay this amount to the Clerk of the Court; and
27 ///

28 ///
     STIPULATION RE
     CONTINUING WAGE GARNISHMENT                        2
30
             Case 2:11-cr-00504-WBS Document 240 Filed 09/30/20 Page 3 of 5

 1          B.     On December 16, 2020, and continuing thereafter, Custom Payroll shall garnish from

 2 each of Medearis’s paychecks 25% of his nonexempt disposable Wages and promptly pay this amount

 3 to the Clerk of the Court.

 4          7.     Custom Payroll will make its payments to the Clerk of the Court as set forth in the order

 5 accompanying this Stipulation. It will continue making its Wage garnishment payments until the earlier

 6 of Medearis’s full payment of the Restitution Balance, termination of his employment at Custom

 7 Payroll, or further court order.

 8          8.     The Stipulation does not foreclose the United States from pursuing separate efforts to

 9 collect the Restitution Balance.

10          9.     Medearis warrants that he has had the opportunity to consult with counsel regarding this

11 Stipulation.

12 FOR THE UNITED STATES:

13

14 Dated: September 24, 2020                               McGREGOR W. SCOTT
                                                           United States Attorney
15

16                                               By:       /s/ Kurt A. Didier
                                                           KURT A. DIDIER
17                                                         Assistant United States Attorney

18

19 FOR THE DEFENDANT AND JUDGMENT DEBTOR:

20

21 Dated: September 25, 2020
                                                           _/s/Brent Medearis____________
22                                                         BRENT MEDEARIS
23

24

25

26
27

28
     STIPULATION RE
     CONTINUING WAGE GARNISHMENT                       3
30
              Case 2:11-cr-00504-WBS Document 240 Filed 09/30/20 Page 4 of 5

 1                                                 ORDER

 2          The Court, having reviewed the court files and the Parties’ Stipulation for Final Order of Wage

 3 Garnishment (the Stipulation), and good cause appearing therefrom, hereby APPROVES the Stipulation.

 4 Accordingly, the Court ORDERS as follows:

 5          1.      The non-exempt disposable earnings, wages, commissions, bonuses, and compensation

 6 (Wages) garnishee Custom Payroll Services (Custom Payroll) pays defendant Brent Medearis

 7 (Medearis) are GARNISHED.

 8          2.      Custom Payroll shall GARNISH Medearis’s nonexempt disposable Wages and PAY to

 9 the Clerk of the Court the garnished Wages according to the following schedule and percentages:

10          A.      Beginning on October 15, 2020, and continuing until the 15th of December 2020, Custom

11 Payroll shall garnish from each of Medearis’s paychecks 20% of his nonexempt disposable Wages and

12 promptly pay this amount to the Clerk of the Court; and

13          B.      On December 16, 2020, and continuing thereafter, Custom Payroll shall garnish from

14 each of Medearis’s paychecks 25% of his nonexempt disposable Wages and promptly pay this amount

15 to the Clerk of the Court.

16          3.      Custom Payroll shall CONTINUE making its Wage garnishment payments until the

17 earlier of Medearis’s full payment of his restitution balance, termination of his employment at Custom

18 Payroll, or further order of this Court.

19          4.      Custom Payroll shall MAKE its garnishment payments payable to the Clerk of the

20 Court and DELIVER the payments to the Clerk of the Court, United States District Court, 501 I Street,

21 Suite 4-200, Sacramento, CA 95814. Custom Payroll shall state the docket number on the payment

22 instrument (U.S. v. Medearis, Case No. 2:11-CR-00504-WBS) and, if it desires a payment receipt, shall

23 include a self-addressed envelope with its payment.

24          5.      Custom Payroll shall NOTIFY Grace Nelson of the United States Attorney’s Office,

25 Eastern District of California, Financial Litigation Unit, 2500 Tulare Street, Suite 4401, Fresno, CA

26 93721 (telephone 559.497.4030) if the amount of Medearis’s Wages changes or his employment ceases.
27 Custom Payroll shall make its notification to the United States within 30 days of such a change.

28          6.      This Order does NOT foreclose the United States from pursuing separate efforts to

      ORDER
                                                         1
30
              Case 2:11-cr-00504-WBS Document 240 Filed 09/30/20 Page 5 of 5

 1 collect the restitution balance from Medearis.

 2         7.      The Court shall retain jurisdiction to resolve matters through ancillary proceedings in the

 3 case, if necessary.

 4         IT IS SO ORDERED.

 5
           Dated: September 29, 2020
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

      ORDER
                                                        2
30
